DETAILED ACTION
	This Office Action is in response to an Application, filed 09 January 2020, wherein Claims 1-9 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application is a national stage entry of PCT/JP2018/026174, international filing date of 11 July 2018, which claims foreign priority to JP2017-138361, foreign filing date of 14 July 2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09 January 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 recites “A communication quality evaluation device comprises: […]”. The preamble should recite: “A communication quality evaluation device comprising: […]”.

3 is objected to because of the following informalities:  Claim 3 recites: “[…] the communication-type ratios indicating use ratios of a plurality of communication types in relation to the communication […]”, this is grammatically incorrect. The Claim should recite “[…] the communication-type ratios indicating use ratios of a plurality of communication types in relation to the communications […]”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This Application includes one or more claim limitations that do not use the word “means”, but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations from Claim 1 are: “a storage unit configured to store permission relationship information […]”, “an indicator acquisition unit configured to acquire a second objective indicator […]”, “a permission determination unit configured to determine, using the second objective indicator […]”. Such claim limitation(s) from Claim 2 are: “a change estimation unit configured to estimate, on the basis of a change […]. Such limitations from Claim 3 are: “a communication-type ratio acquisition unit configured to acquire a first communication-type ratio in the period […]”, “a revision unit configured to revise the new permission relationship information […]”. 
	Because these limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the Specification shows that the following appears to be the corresponding structure described in the Specification for the elements invoking 35 U.S.C. 112(f): i) Paragraphs [0086][0087] describe the storage unit as corresponding to the HDD (hard disk drive) 206; ii) Paragraphs [0086][0087] describe the indicator acquisition unit and communication-type ratio 
	If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph, Applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph (e.g. by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claim 2 recites: “The communication quality evaluation device according to claim 1, wherein the use continuation possibility information is information acquired in a period in which the plurality of first objective indicators were acquired; […]” The claim is unclear because there is no previous mention of a period in which the first objective indicators were acquired and no previous mention of the claimed device acquiring the first objective indicators. Nor is there any previous mention of the use continuation possibility information being acquired. For at least these reasons, the claim is unclear because One of Ordinary Skill in the Art, and/or potential infringers, would not be able to ascertain the metes and bounds of the claims, and/or what would be required for purposes of infringement.

Claim 2 recites: “[…] further comprising a change estimation unit configured to estimate, on the basis of a change in a plurality of the second objective indicators at the point in time of the determination with respect to the first objective indicators stored in the storage unit, a change […]” The claim is unclear because in Claim 1 the indicator acquisition unit is configured to acquire a [single] second objective indicator, but dependent claim 2 is performing an estimation based on a change in a plurality of the second objective indicators. However, the claims up until this point only mention acquiring a single second objective indicator. Thus it unclear how the 

Claim 3 recites: “[…] comprising a communication-type ratio acquisition unit configured to acquire a first communication-type ratio in the period in which the permission relationship information was acquired and a second communication-type ratio at the point in time of the determination […]” The claim is unclear because there is no previous mention of a period in which the permission relationship information was acquired and no previous mention of the claimed device acquiring the permission relationship information. For at least these reasons, the claim is unclear because One of Ordinary Skill in the Art, and/or potential infringers, would not be able to ascertain the metes and bounds of the claims, and/or what would be required for purposes of infringement.

Claim 8 recites: “A communication quality evaluation method wherein a communication quality device comprises a storage unit, the communication quality evaluation method comprising: acquiring permission relationship information […], and use continuation possibility information[…] so as to store the acquired permission relationship information in the storage unit […]” It is unclear if the claimed method is actually storing the acquired information or intends/plans to store the acquired information in the future because the method claim is not reciting an action step [in the method] of actively storing the acquired information. For at least 

Claim 9 recites: “A non-transitory computer-readable recording medium storing a communication quality evaluation program that causes a computer of a communication quality evaluation device to execute a process including the steps of: acquiring […]; acquiring […]; using the acquired second objective indicator and with reference to the permission relationship information stored in the storage unit, determining whether user will continue use on the basis of the result of the referencing.” The claim is unclear because there is no previous mention of a storage unit of any kind, nor is there any mention of the acquired permission relationship information being stored in any storage. For at least these reasons, the claim is unclear because One of Ordinary Skill in the Art, and/or potential infringers, would not be able to ascertain the metes and bounds of the claims, and/or what would be required for purposes of infringement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

“store permission relationship information indicating a relationship between a plurality of first objective indicators indicating communication quality, and use continuation possibility information indicating whether a user will continue use in the case of each of the first objective indicators; acquire a second objective indicator at a point in time at which the communication quality evaluation device makes a determination; and determine, using the second objective indicator acquired and with reference to the permission relationship information stored, whether the user will continue use on the basis of the result of the referencing.” The above-recited limitations fall within the “Mental Processes” grouping and “Managing Interpersonal Relationships” grouping of abstract ideas. Nothing in the claim precludes the steps from practically being performed in the human mind and/or between interpersonal relationships. Therefore, if claim limitations, under their BRI in light of the specification, cover practical performance of the limitations in the human mind or interpersonal relations, then the limitations fall within the above-recited groupings of abstract ideas. Accordingly, the Examiner finds that the claim recites an abstract idea.
	The identified abstract idea is not integrated into a practical application. In particular, the claim recites additional elements comprising - A communication quality evaluation device compris[ing]: a storage unit configured to store; an indicator acquisition unit configured to acquire; and a permission determination unit configured to determine. These elements are recited at a high-level of generality such that it amounts to merely using a computer as a tool to perform the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform the abstract idea. Merely using a computer as a tool to perform the abstract idea cannot save a judicial exception from being identified as such. Therefore, the Examiner finds that the additional elements, whether taken alone or in combination, do not integrate the judicial exception into a practical application. Thus, the Examiner concludes that Claim 1 is not patent eligible.

Dependent Claim 2 further recites additional limitations in lines with the above-identified abstract idea. Dependent claim 2 performs a comparison between acquired data (can be mentally performed) to estimate a change between the acquired datasets and makes a determination based on the estimation/comparison. Thus, the limitations in claim 2 do not change the conclusions of the analysis. Dependent Claim 3 further recites additional limitations in lines with the above-identified abstract idea. Claim 3 acquires data (ratios), stores the acquired data, and revises estimated data based on the change in acquired ratios which can be performed mentally. Thus, the limitations in claim 3 do not change the conclusions of the analysis. Dependent Claim 4 further defines the relationship/association between data stored 

Thus Claims 1-9 when analyzed as a whole are held to be ineligible under 35 USC 101 because the claims fail to use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 20150248680).

As to Claim 1, Chen discloses a communication quality evaluation device (Fig. 1 – Customer Experience Estimator 140) comprises: a storage unit configured to store permission relationship information indicating a relationship between a plurality of first objective indicators indicating communication quality, and use continuation possibility information indicating whether a user will continue use in the case of each of the first objective indicators (Paragraphs [0014]-[0016] describe the aggregation and storing of customer session performance metrics (i.e. first objective indicators); Fig. 3 and Paragraph [0034] shows the performance metrics over time and the corresponding opinion score (use continuation possibility information) relative to the performance metrics at a given time); an indicator acquisition unit configured to acquire a second objective indicator at a point in time at which the communication quality evaluation device makes a determination (Paragraph [0012] describes how calibration of the first, second, and third functions may be performed in real time to reflect changes in the quantities that represent the customer’s session performance, etc. (i.e. updating based on the reception of new performance data); Figs. 2-3 and paragraphs [0029]-[0031] describe how the performance data is accessed and graphed over time; See also Claims 1 and 9 for determining session performance parameters and modifying the parameters in response to a change in the session performance values); and a permission determination unit configured to determine, using the second objective indicator acquired by the indicator acquisition unit and with reference to the permission relationship information stored in the storage unit, whether the user will continue use on the basis of the result of the referencing (Paragraphs [0038][0039] describe how the system accesses the customer experience model and accesses session performance data associated with the customer (collectively the permission relationship information) – the system then determines the value of the [new] opinion score using equation (1) and the current values of the entities in the session performance vector (i.e. second objective indicator(s)) – if the calculated opinion score is high that corresponds to a good customer experience (i.e. likely to continue use) but if the calculated opinion score is low, there is a high probability the user may churn (i.e. not continue use); See also Figs. 2-3 and Paragraphs [0029]-[0034] for examples of the performance metrics correlated with the opinion scores over time (as gathered) that reflect customer satisfaction/dissatisfaction and likelihood of churn based on variations in performance/conditions).

As to Claim 2, Chen discloses wherein the use continuation possibility information is information acquired in a period in which the plurality of first objective indicators were acquired (Figs. 2-3 and Paragraphs [0029]-[0034] disclose how the various performance values is measured and stored, the opinion scores then developed/inferred using the measured values); further comprising a change estimation unit configured to estimate, on the basis of a (Figs. 2-3 convey how the a change in the measured performance metrics are directly correlated to changes in the customer’s opinion score); and wherein the permission determination unit determines whether the user continues use on the basis of the new permission relationship information estimated by the change estimation unit (Paragraphs [0038][0039] describe how the system accesses the customer experience model and accesses session performance data associated with the customer (collectively the permission relationship information) – the system then determines the value of the [new] opinion score using equation (1) and the current values of the entities in the session performance vector (i.e. second objective indicator(s)) – if the calculated opinion score is high that corresponds to a good customer experience (i.e. likely to continue use) but if the calculated opinion score is low, there is a high probability the user may churn (i.e. not continue use); See also Figs. 2-3 and Paragraphs [0029]-[0034] for examples of the performance metrics correlated with the opinion scores over time (as gathered) that reflect customer satisfaction/dissatisfaction and likelihood of churn based on variations in performance/conditions).

As to Claim 7, Chen discloses wherein the permission determination unit outputs a result of the determination of whether the user continues use and information relating to the user (Paragraphs [0012][0039] describe how if the opinion score is really low – likely indicating churn is to happen – the system generates and issues a warning message to the service provider to make them aware of the customer dissatisfaction prior to the customer churning).

Claims 8-9 recite all the same elements as Claim 1. Therefore, the same rationale applies equally as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20150248680) in view of Gonguet et al. (US 20170220933).

As to Claim 3, Chen discloses the communication quality evaluation device according to claim 2, as cited above. Chen further discloses monitoring, collecting, storing, and revising relationship information based on changes in parameters and variables (as provided in the citations above). Chen does not explicitly disclose the communication quality evaluation device comprising a communication-type ratio acquisition unit configured to acquire a first communication-type ratio in the period in which the permission relationship information was on the basis of a change in the second communication-type ratio with respect to the first communication-type ratio.
In an analogous art, Gonguet discloses a communication-type ratio acquisition unit configured to acquire a first communication-type ratio in the period in which the permission relationship information was acquired and a second communication-type ratio at the point in time of the determination, the communication-type ratios indicating use ratios of a plurality of communication types in relation to the communication (Paragraphs [0041]-[0044] describe how the churn determination module is configured to periodically check a user’s connection entity affiliations, determine any changes that occur, and note when the change occurred; See also Fig. 3 for an example graph of changes in connection usage ratios over a time period; See also Paragraphs [0029]-[0032] for connection types, etc.) ; the storage unit further storing the first communication-type ratio (Paragraphs [0029]-[0032] disclose how the user information is stored for connection types, usage, etc.); and further comprising a revision unit configured to revise the new permission relationship information estimated by the change estimation unit on the basis of a change in the second communication-type ratio with respect to the first communication-type ratio (Paragraphs [0041]-[0046] describe how the changes in connection entity usage ratios are used to determine churning, acquisition, etc.; See also [0037][0038]).

The suggestion/motivation for doing so would have been to more accurately estimate a user’s satisfaction/dissatisfaction by using further detailed metrics/parameters.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20150248680) in view of Wilson (US 20050083840).

As to Claim 4, Chen discloses the communication quality evaluation device according to claim 1, as cited above. Chen further discloses the use of threshold values to indicate the likelihood a user is going to churn (Chen: Paragraphs [0012][0039]). However, Chen does not explicitly disclose wherein the relationship between the plurality of first objective indicators and the use continuation possibility information is associated using threshold values of the objective indicators.
In an analogous art, Wilson discloses wherein the relationship between the plurality of first objective indicators and the use continuation possibility information is associated using threshold values of the objective indicators (The abstract and Paragraphs [0014][0028] describe how the quality of service for various links are compared against threshold values that represent acceptable levels of service).

The suggestion/motivation for doing so would have been to give the customer experience estimator further parameters to use when determining the likelihood of a user churning and/or the user’s satisfaction, thereby providing a more accurate estimation.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20150248680) in view of Noh et al. (US 20150371163).

As to Claim 5, Chen discloses the communication quality evaluation device according to claim 1, as cited above. Chen further discloses determining the probabilities of churning based on current contracts for users (Paragraphs [0025]-[0027]). Chen does not explicitly disclose  wherein the relationship between the plurality of first objective indicators and the use continuation possibility information is expressed by at least one of a distribution of the users who continue use and a distribution of the users who do not continue use.
In an analogous art, Noh discloses wherein the relationship between the plurality of first objective indicators and the use continuation possibility information is expressed by at least one of a distribution of the users who continue use and a distribution of the users who do not continue use (Paragraphs [0036][0055] describe how the churn predictor separates the users into “churners” and “non-churners” ratios; Paragraphs [0025]-[0029] describe how various performance data is taken into account for the churn predictor when making churn predictions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the customer experience estimator system, as taught by Chen, specifically the format in which the relationship information is expressed, with the techniques of Noh, specifically the use of churn/non-churn ratios based on performance information.
The suggestion/motivation for doing so would have been to more accurately convey the relationship information in order to better predict churn likelihood using ratios at specified levels of performance conditions.

As to Claim 6, Chen/Noh disclose wherein the permission determination unit performs the determination on the basis of a difference in frequencies of the users who continue use and users who do not continue use, or a ratio of the frequencies (Chen: Paragraphs [0025]-[0027] convey the equation for the probability of churn (probabilities are measured by the ratio of the favorable cases to the whole number of cases possible)) (Noh: Paragraphs [0036][0055] describe how the churn predictor separates the users into “churners” and “non-churners” ratios; Paragraphs [0025]-[0029] describe how various performance data is taken into account for the churn predictor when making churn predictions).
Motivation provided above in reference to Claim 5.

Conclusion
Fine et al. (US 20110295649)  disclose an automated churn prediction system taking into account QoS parameters. Fix et al. (US 20160155076) discloses a method for identifying churn candidates based on service parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735.  The examiner can normally be reached on IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN A. SPARKS/
Examiner
Art Unit 2459



/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459